MUNGER, District Judge
(dissenting). In my view of this case, the agreement of the Barber Company to purchase the cleats in sufficient quantities to fill its orders therefor, to offer and sell the Genasco and private brands of roofings supplied exclusively with the cleats, except where tlie customers demanded the old-style fastenings, and to purchase and accept delivery of 150,000 sets of cleats in 1914 at a fixed price, were definite and enforceable obligations on its part, so that there was no entire lack of mutuality of obligations. I think the case is governed by the decision of this court in' Conley Camera Co. v. Multiscope & Film Co., 216 Fed. 892, 133 C. C. A. 96. It was not necessary that each covenant of one party to the contract had a corresponding covenant of the other party apportioned to that covenant, as one item of consideration was sufficient to support all the promises of appellant. Mississippi River Logging Co. v. Robson, 69 Fed. 773, 16 C. C. A. 400; Staples v. O’Neal, 64 Minn. 27, 65 N. W. 1083; In re Desnoyers Shoe Co. (D. C.) 110 Fed. 533; Sax v. Detroit, G, H. & M. Ry. Co., 125 Mich. 252, 84 N. W. 314, 84 Am. St. Rep. 572; Smith v. St. Paul & D. R. Co., 60 Minn. 330, 62 N. W. 392; Miller v. Board of Com’rs, 17 Colo. App. 120, 67 Pac. 347; Elliott on Contracts, § 231.